Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are pending in the application and have been examined. 
Claims 1 – 20 are rejected.
Information Disclosure Statement
The IDS filed 12/21/2018 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 11, 13, 14, 16, 18, 19 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Studnicka et al (Pub. No.: US 2017/0286892 A1) in view of Marshall et al (Pub. No.: US 2019/0051224 A1) 
Regarding Claim 1, Studnicka et al teaches: 
An unmanned aerial vehicle (UAV), comprising (See abstract and P: 0009):
a transceiver; (see communication module “112” in P: 0023)
at least one memory that stores computer-executable instructions; (P: 0015) and 
at least one processor of the one or more processors configured to access the at least one memory wherein the at least one processor of the one or more processors is configured to execute the computer-executable instructions (P: 0015) to:
receive, by a management component communicatively coupled to the at least one processor via the transceiver, instructions for the UAV, wherein the instructions include a delivery request for one or more items; (P: 0016 & 0021, see UAV management module “120”) and
accept, by a payment component communicatively coupled to the at least one processor and the at least one memory, payment for the one or more items from one or more users. (See “point of sale device” in P: 0012 and P: 0028-0029, in communication with the system comprising: “non-transitory memory” P: 0014 and “hardware processors” P: 0016, the examiner is interpreting the “package” as the item)
Studnicka et al teaches determine, via a routing component, a predetermined route based on the delivery request. (see “determination of route path for delivering the package” P: 0057 & 0011, the examiner is interpreting “a server of the system” as the routing component) However, Studnicka et al does not teach the following limitation: wherein the predetermined route maximizing a visibility of the UAV by one or more users; However, with respect to the aforementioned limitation, Marshall et al teaches visibility maximization (P: 0048, “the drone may select… visibility to audience”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the routing component of Studnicka, to determine a route path that would maximize the visibility of the UAV, as taught by Marshall, in order to optimize visibility to a maximum audience. (Marshall P: 0016)
Claim 5, Studnicka/Marshall et al teaches the limitations of Claim 1, and Studnicka further teaches: 
wherein the UAV includes at least one cargo component to store the one or more items. (P: 0040)
Regarding Claim 7, Studnicka/Marshall et al teaches the limitations of Claim 1, and Studnicka further teaches:
wherein the at least one processor is further configured to execute the computer-executable instructions to: determine, via the management component, second instructions to cause the UAV to transport the one or more items on the predetermined route. (P: 0032)
Regarding Claim 8, Studnicka/Marshall et al teaches the limitations of Claim 1, and Studnicka further teaches: 
wherein the payment component comprises an electronic funds transfer at point of sale (EFTPOS) device. (P: 0041)
Regarding Claim 9, Studnicka/Marshall et al teaches the limitations of Claim 1, and Studnicka further teaches:
wherein the UAV further comprises at least one display configured to show information associated with the payment to the one or more users. (P: 0041)
Regarding Claim 11, Studnicka et al teaches:
A method, comprising (See P: 0009):
receive, by a management component communicatively coupled to the at least one processor via the transceiver, instructions for the UAV, wherein the instructions include a delivery request for one or more items; (P: 0016 & 0021, see UAV management module “120”, P: 0032-0033 and P: 0046) and
accept, by a payment component communicatively coupled to the at least one processor and the at least one memory, payment for the one or more items from one or more users. (See “point of sale device” in P: 0012 and P: 0028-0029, in communication with the system comprising: “non-transitory memory” P: 0014 and “hardware processors” P: 0016, the examiner is interpreting the “package” as the item)
Studnicka et al teaches determine, via a routing component, a predetermined route based on the delivery request. (see “determination of route path for delivering the package” P: 0057 & 0011, the examiner is interpreting “a server of the system” as the routing component) However, Studnicka et al does not teach the following limitation: wherein the predetermined route maximizing a visibility of the UAV by one or more users; However, with respect to the aforementioned limitation, Marshall et al teaches visibility maximization (P: 0048, “the drone may select… visibility to audience”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the routing component of Studnicka, to determine a route path that would maximize the visibility of the UAV, as taught by Marshall, in order to optimize visibility to a maximum audience. (Marshall P: 0016) 
	Regarding Claim 13, Studnicka/Marshall et al teaches the limitations of Claim 11, and Studnicka further teaches: 
wherein the method further comprises determining, by the management component, second instructions to cause the UAV to transport the one or more items on the predetermined route. (P: 0032 & 0057)
	Regarding Claim 14, Studnicka/Marshall et al teaches the limitations of Claim 11, and Studnicka further teaches:
	wherein the method further comprises causing at least one display to show information associated with the payment to the one or more users. (P: 0041)
Regarding Claim 16: Studnicka et al teaches 
A non-transitory computer-readable medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations comprising (P: 0015-0016): 
receiving, by a management component communicatively coupled to the processor via a transceiver, instructions for a UAV, wherein the instructions include a delivery request for one or more items; (P: 0016 & 0021, see UAV management module “120”)
accept, by a payment component communicatively coupled to the at least one processor and the at least one memory, payment for the one or more items from one or more users. (See “point of sale device” in P: 0012 and P: 0028-0029, in communication with the system comprising: “non-transitory memory” P: 0014 and “hardware processors” P: 0016, the examiner is interpreting the “package” as the item)
Studnicka et al teaches determine, via a routing component, a predetermined route based on the delivery request. (see “determination of route path for delivering the package” P: 0057 & 0011, the examiner is interpreting “a server of the system” as the wherein the predetermined route maximizing a visibility of the UAV by one or more users; However, with respect to the aforementioned limitation, Marshall et al teaches visibility maximization (P: 0048, “the drone may select… visibility to audience”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the routing component of Studnicka, to determine a route path that would maximize the visibility of the UAV, as taught by Marshall, in order to optimize visibility to a maximum audience. (Marshall P: 0016)
Regarding Claim 18, Studnicka/Marshall et al teaches the limitations of Claim 16, and Studnicka further teaches:
wherein the computer-executable instructions are further configured to cause the processor to determine, by the management component, second instructions to cause the UAV to transport the one or more items on the predetermined route. (P: 0032)
Regarding Claim 19, Studnicka/Marshall et al teaches the limitations of Claim 16, and Studnicka further teaches:
wherein the computer-executable instructions are further configured to cause the processor to cause a display of the UAV to show information associated with the payment to the one or more users. (P: 0041)

Claim 2 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over 

Regarding Claim 2, Studnicka/Marshall et al teaches the limitations of Claim 1, and Studnicka further teaches 
UAV delivery and payment authorization (P: 0028); However, Studnicka et al does not teach the following limitation: wherein the payment includes a token or a cryptocurrency; However, with respect to the aforementioned limitation, Venugopalan et al teaches payment via payment token. (P: 0015, “providing the payment token to a merchant processing device”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the payment method of Studnicka, to include a token, as taught by Venugopalan, in order to selectively provide the goods to the user depending on the outcome of the authorization. (Venugopalan P: 0072)

Claim 3 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over 
Studnicka et al (Pub. No.: US 2017/0286892 A1) in view of Marshall et al (Pub. No.: US 2019/0051224 A1) further in view of Jones et al (Pub. No.: US 10420322 B2)
Regarding Claim 3, Studnicka/Marshall et al teaches the limitations of Claim 1, and Studnicka further teaches: 
UAV delivery and packages/items for delivery (P: 0011); However, Studnicka et al does not teach the following limitation: wherein the one or more items include at least one of a first food item of a first type or a second food item of a second type. However, 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the delivery items of Studnicka, to include a first and second food item of different types, as taught by Jones, for the purposes of delivering food to multiple locations and/or for delivering different types of foods in a single delivery trip. (Jones Col 4 | Line 35-37)

Claim 4 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over 
Studnicka et al (Pub. No.: US 2017/0286892 A1) in view of Marshall et al (Pub. No.: US 2019/0051224 A1) further in view of Kidakarn et al (Pub. No.: US 2019/0225327 A1)
Regarding Claim 4, Studnicka/Marshall et al teaches the limitations of Claim 1, and Studnicka further teaches: 
wherein the UAV comprises one or more propellers (See Fig. 2 and P: 0039); However, Studnicka et al does not teach the following limitation: a guard to at least partially enclose the one or more propellers; However, with respect to the aforementioned limitation, Kidakarn et al teaches a propeller guard. (See propeller guard “300” in P: 0031)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the propellers of the UAV of Studnicka, to include a propeller guard, as taught by Kidakarn, in order to protect a user 

Claims 6, 12 & 17 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Studnicka et al (Pub. No.: US 2017/0286892 A1) in view of Marshall et al (Pub. No.: US 2019/0051224 A1) further in view of Wen et al (Pub. No.: CN 107480975 A)
Regarding Claim 6, Studnicka/Marshall et al teaches the limitations of Claim 1, and Studnicka further teaches:
UAV delivery path and packages/items for delivery (P: 0011); However, Studnicka et al does not teach the following limitation: wherein a type of the one or more items is determined based at least on one of a location of the one or more users, an event within a distance of the predetermined route of the UAV, or preference data associated with the one or more users. However, with respect to the aforementioned limitation, Wen et al teaches the display and determination of items based on user approach and other events within a distance of the UAV. (P: 0033, “determining whether a user approaching occurs… whether to remove the goods provided from the shelf.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the determination of delivery item type of Studnicka, to include determination based on an event within a distance of the UAV, as taught by Wen, in order to avoid wasting energy and ensure the items bear a longer shelf life. (Wen P: 0026) 
Claim 12, Studnicka/Marshall et al teaches the limitations of Claim 11, and Studnicka further teaches:
UAV delivery path and packages/items for delivery (P: 0011); However, Studnicka et al does not teach the following limitation: wherein the method further comprises determining a type of the one or more items based at least on one of a location of the one or more users, an event within a distance of the predetermined route of the UAV, or preference data associated with the one or more users. However, with respect to the aforementioned limitation, Wen et al teaches the display and determination of items based on user approach and other events within a distance of the UAV. (P: 0033, “determining whether a user approaching occurs… whether to remove the goods provided from the shelf.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the determination of delivery item type of Studnicka, to include determination based on an event within a distance of the UAV, as taught by Wen, in order to avoid wasting energy and ensure the items bear a longer shelf life. (Wen P: 0026)  
Regarding Claim 17, Studnicka/Marshall et al teaches the limitations of Claim 16, and Studnicka further teaches:
UAV delivery path, instructions and packages/items for delivery (P: 0011-0013); However, Studnicka et al does not teach the following limitation: wherein the method further comprises determining a type of the one or more items based at least on one of a location of the one or more users, an event within a distance of the predetermined route of the UAV, or preference data associated with the one or more users. However, 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the determination of delivery item type of Studnicka, to include determination based on an event within a distance of the UAV, as taught by Wen, in order to avoid wasting energy and ensure the items bear a longer shelf life. (Wen P: 0026) 

Claims 10, 15 & 20 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Studnicka et al (Pub. No.: US 2017/0286892 A1) in view of Marshall et al (Pub. No.: US 2019/0051224 A1) further in view of Jin et al (Pub. No.: CN 108778930 A)
Regarding Claim 10, Studnicka/Marshall et al teaches the limitations of Claim 1, and Studnicka further teaches:
UAV item delivery and delivery authorization (P: 0028); However, Studnicka et al does not teach the following limitation: wherein the UAV further comprises a security mechanism configured to engage when the UAV is moved outside a predetermined radius from a location or the one or more items are stolen. However, with respect to the aforementioned limitation, Jin et al teaches an aircraft safety protection method via preset authorization that prevents lost or stolen UAV from being used. (P: 0138, “If the aircraft is lost or stolen… protection of the aircraft) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the

include an authorization method as a security mechanism, as taught by Jin, in order to 
prevent UAVs that are lost or stolen from being used. (Jin P: 0005)
Regarding Claim 15, Studnicka/Marshall et al teaches the limitations of Claim 10, and Studnicka further teaches:
UAV item delivery and delivery authorization (P: 0028); However, Studnicka et al does not teach the following limitation: wherein the method further comprises causing a security mechanism to engage when the UAV is moved outside a predetermined radius from a location or the one or more items are stolen. However, with respect to the aforementioned limitation, Jin et al teaches an aircraft safety protection method via preset authorization that prevents lost or stolen UAV from being used. (P: 0138, “If the aircraft is lost or stolen… protection of the aircraft) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify UAV system of Studnicka, to 
include an authorization method as a security mechanism, as taught by Jin, in order to 
prevent UAVs that are lost or stolen from being used. (Jin P: 0005)
Regarding Claim 20, Studnicka/Marshall et al teaches the limitations of Claim 16, and Studnicka further teaches:
UAV item delivery and delivery authorization (P: 0028); However, Studnicka et al does not teach the following limitation: wherein the computer-executable instructions are further configured to cause the processor to cause a security mechanism configured to engage when the UAV is moved outside a predetermined radius from a location or the one or more items are stolen. However, with respect to the 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify UAV system of Studnicka, to 
include an authorization method as a security mechanism, as taught by Jin, in order to 
prevent UAVs that are lost or stolen from being used. (Jin P: 0005)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
02/19/2021
/JOHN P GO/Primary Examiner, Art Unit 3686